Citation Nr: 0906871	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  04-22 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for eczematoid 
dermatitis (previously diagnosed as acne).




ATTORNEY FOR THE BOARD

John B. Carlson, Associate Counsel











INTRODUCTION

The Veteran served on active duty from February 1989 to 
February 1993 and July 2005 to April 2006.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This issue was last before the Board in May 2008.  At that 
time the claim was remanded to schedule a VA dermatological 
examination.  That examination was scheduled, however, the 
Veteran did not report.  Thus, the claim returns to the 
Board.



FINDING OF FACT

The Veteran's eczematoid dermatitis is manifested by, at 
worst, lesions involving less that 1 percent of the exposed 
area affected, less than 2 percent of the entire body area, 
and no characteristics of disfigurement.



CONCLUSION OF LAW

The criteria for an initial compensable disability rating for 
eczematoid dermatitis have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.118, 
Diagnostic Codes (DCs) 7800-7806 (2008). 



REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  Under 38 U.S.C.A. § 5103 (West 2002), VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate the claim, and of 
which information and evidence that VA will seek to provide 
and which information and evidence the claimant is expected 
to provide.

In the present case, VA provided the Veteran with the notice 
contemplated by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) (2008) in May 2003, March 2006, May 2008, and August 
2008 letters, including the information and evidence 
necessary to establish an earlier effective date in the event 
the Veteran's claim was granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The RO most recently 
readjudicated the claim in a December 2008 supplemental 
statement of the case, thereby resolving any deficiency in 
the timing of notice.  See Mayfield v. Nicholson, 499 F.3d 
1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 
Vet. App. 370, 376-77 (2006).

As to the duty to assist, the Veteran's service treatment 
records are in the claims file.  The Veteran was afforded the 
opportunity to testify before the Board but failed to appear 
at the scheduled hearing.  Additionally, the Veteran has been 
provided three VA examinations in conjunction with this 
claim.  In response to the Board's May 2008 remand, the AMC 
scheduled the veteran for an additional VA examination for 
his eczematoid dermatitis.  The veteran failed to report for 
the examination scheduled for November 2008.  The Veteran was 
contacted by telephone in October 2008 regarding the 
examination and notice of the examination dates was sent to 
the Veteran at his last known address.  The Veteran has not 
reported any reason for his failure to report.  The duty to 
assist in the development and the adjudication of a claim is 
not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 
(1996); Zarycki v. Brown, 6 Vet. App. 91, 100 (1993); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  As the veteran has 
failed to cooperate with VA in the development of his claim, 
the Board will proceed with its decision based on the 
evidence of record.  See 38 C.F.R. § 3.655 (2008) (when 
claimant fails to report for examination scheduled in 
conjunction with an original compensation claim, the claim is 
to be rated based on evidence of record). 

It appears that all known and available records relevant to 
the issue here on appeal have been obtained and are 
associated with the veteran's claims file.  Thus, the Board 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that no further action is 
necessary to meet the requirements of the VCAA.  Therefore, 
the Board now turns to the merits of the veteran's claim.

Legal Criteria

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities and the criteria that must 
be met for specific ratings.  The regulations require that, 
in evaluating a given disability, the disability be viewed in 
relation to its whole recorded history.  38 C.F.R. § 4.2; see 
also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  
Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999) and 
Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. November 19, 
2007).

The Veteran's service-connected eczematoid dermatitis is 
currently rated as noncompensably disabling under 38 C.F.R. 
§ 4.118, DC 7800.  

A 10 percent rating is assigned under DC 7800 for one 
characteristic of disfigurement.  A 30 percent rating is 
assigned for visible or palpable tissue loss and either gross 
distortion or asymmetry of 1 feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips) or with 2 or 3 characteristics 
of disfigurement.  A 50 percent rating is assigned for 
visible or palpable tissue loss and either gross distortion 
or asymmetry of 2 features or paired sets of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips) or with 4 or 5 characteristics of 
disfigurement.  An 80 percent rating is assigned for visible 
or palpable tissue loss and either gross distortion or 
asymmetry of 3 or more features or paired sets of features 
(nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips) or with 6 or more characteristics 
of disfigurement.  See 38 C.F.R. § 4.118, DC 7800.

Note (1) to DC 7800 provides that, for the purposes of 
evaluating skin disabilities under DC 7800, the 8 
characteristics of disfigurement are (1) scar 5 or more 
inches (13 or more cm.) in length; (2) scar at  least 1/4 
inch (0.6 cm.) wide at widest part; (3) surface contour of 
scar elevated or depressed on palpation; (4) scar adherent to 
underlying tissue; (5) skin hypo- or hyper- pigmented in an 
area exceeding 6 square inches (39 sq. cm.); (6) skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding 6 square inches (39 sq. cm.); (7) underlying soft 
tissue missing in an area exceeding 6 square inches (39 sq. 
cm.); and (8) skin indurate and inflexible in an area 
exceeding 6 square inches (39 sq. cm.).  See 38 C.F.R. § 
4.118, DC 7800, Note (1).

Note (2) to DC 7800 provides that tissue loss of the auricle 
shoulder rated under DC 6207 (loss of auricle) and anatomical 
loss of the eye should be rated under DC 6061 (anatomical 
loss of both eyes) or DC 6063 (anatomical loss of one eye), 
as appropriate.  See 38 C.F.R. § 4.118, DC 7800, Note (2).

Note (3) to the revised DC 7800 provides that unretouched 
color photographs should be taken into consideration when 
evaluating skin disabilities under these criteria.  See 38 
C.F.R. § 4.118, DC 7800, Note (3). 

The Board finds that the Veteran's service-connected 
eczematoid dermatitis could also be rated under Diagnostic 
Code 7806.  See 38 C.F.R. § 4.118, DC 7806.  A 10 percent 
rating is assigned under DC 7806 for dermatitis or eczema 
affecting at least 5 percent but less than 20 percent of the 
entire body or exposed areas of the body or requiring 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs for a total duration of less 
than 6 weeks during the past 12-month period.  A 30 percent 
rating is assigned for dermatitis or eczema affecting 20 to 
40 percent of the entire body or exposed areas of the body or 
requiring systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of 6 weeks or 
more, but not constantly, during the past 12-month period.  A 
maximum 60 percent rating is assigned for dermatitis or 
eczema affecting more than 40 percent of the entire body or 
exposed areas of the body or requiring constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs during the  past 12-month period.  DC 
7806 also provides that dermatitis or eczema can be rated as 
disfigurement of the head, face, or neck (DC 7800) or scars 
(DCs 7801, 7802, 7803, 7804, or 7805) depending upon the 
predominant disability.  See 38 C.F.R. § 4.118, DC 7806. 

At a VA examination in September 2003, the Veteran was 
evaluated for his skin condition.  The examiner noted the 
skin showed mild actinic changes.  There were small pitting 
scars on the face with some comedones but no active papules 
and no other specific lesions.

VA treatment records from July 2003 through January 2004 show 
intermittent treatment for a skin condition.

The Veteran underwent a second VA examination for his skin 
condition in June 2005.  The examiner stated there was no 
active acne.  Dermatitis was noted and the examiner stated it 
covered less than 1 percent of the exposed areas and 0 
percent of unexposed areas.  There was less than 1 percent 
involvement of the entire body.  Sun sensitivity lesions 
covered less than 1 percent of the exposed and unexposed 
areas and less than 2 percent of the total body.  The Veteran 
reported using hydrocortisone and fluocinonide cream on the 
affected areas.

A third VA examination was conducted in March 2007.  The 
examiner reported that actinic lesions covered less than 1 
percent of the exposed and unexposed areas and less than 2 
percent of the total body.  The Veteran reported using 
triamcinolone acetonide to treat the eczematoid dermatitis.

The Veteran was scheduled for another VA examination in 
November 2008 but did not report.

Given the evidence in the record, the Board finds that the 
Veteran is not entitled to a compensable evaluation for his 
eczematoid dermatitis.  There is no medical evidence on 
record of any characteristics of disfigurement as defined 
under 38 C.F.R. § 4.118, DC 7800.

Evaluating the Veteran's symptoms under DC 7806 provides a 
similarly noncompensable evaluation.  There are no 
examination reports demonstrating an affected area greater 
than 2 percent of the entire body or 1 percent of the exposed 
areas.  Furthermore, there is no evidence that the Veteran 
has used anything other than topical therapy at any point 
since the effective date of service connection.

The Board notes that the Veteran is not entitled to a 
compensable rating for his service-connected eczematoid 
dermatitis under other potentially applicable rating criteria 
for evaluating skin disabilities.  DC 7803 provides a 10 
percent rating for an unstable superficial scar.  An unstable 
scar is one where, for any reason, there is frequent loss of 
covering of skin over the scar.  DC 7804 provides that other 
scars should be rated based on limitation of motion of the 
affected body part.  DC 7805 provides that other scars will 
be rated based on the limitation of motion of the affected 
body part.  In this case, there is no medical evidence that 
the Veteran's eczematoid dermatitis is manifested by 
disfiguring scars or meets any of the characteristics of scar 
disfigurement.  There also is no medical evidence 
establishing a compensable rating under DCs 7803, 7804, or 
7805.  See 38 C.F.R. § 4.118, DCs 7803, 7804, 7805.

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2008); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to an initial compensable rating for eczematoid 
dermatitis is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


